Title: André Daschkoff to Thomas Jefferson, 2 September 1809
From: Daschkoff, André
To: Jefferson, Thomas


          Monsieur Philadelphie. le 2e Septembre 1809
          La lettre que vous m’avez fait l’honneur de m’écrire en date du 14 du mois passé m’est parvenue au milieu d’une maladie Sérieuse dont je ne Suis pas encore rétabli.  Je saisis le premier moment de ma convalescence pour vous présenter Monsieur mes très humbles remercimens du désir obligeant que vous daignés me marquer, de me voir à Monticello.  Ayant appris à mon arrivée que c’étoit le lieu de vôtre résidence, j’ai fixé d’abord le projet que mon premier voyage dans l’interieur du pays Seroit de ce côté, et Si je ne l’ai pas fait après avoir été présenté à Mr. le President à Washington, ce fut par raison que je devois retourner incessamment à Philadelphie, où j’ai laissé ma famille, a fin de l’établir, et de mettre mon office Sur pied. Cependant mon désir de faire un tour à Monticello a été d’autant plus vif et mes dispositions de le remplir Sont d’autant mieux arrêtées, que c’étoit à vous, Monsieur, que j’ai été adressé du tems de mon départ de St. Petersbourg, qu’il m’est parfaitement connu que les assurances que j’avais à vous faire de la part de mon Auguste Souveraîn, comme au President des Etats Unis, regardoient également vôtre personne et que j’avais le bonheur de porter une lettre Autographe de Sa Majesté l’Empereur pour Mr. le Président, qui devoit me Servir de lettre de créance. Si vôtre rétraite volontaire du poste important que vous occupiez ou les obstacles qui ont retardé mon arrivée dans ce pays eussent été prévus en Russie, il est très probable Monsieur, qu’avec les mêmes instructions à Suivre à l’égard de Mr. le Président, j’aurai été chargé d’un Méssage particulier de la part de Sa Majesté Impériale pour vôtre personne. Je ne pourrai Monsieur me dédommager de ce changement de circonstances, qui en a occasionné un dans mes démarches quant à la forme, que lorsque je Serai à même de vous réiterer de vive voix les Sentimens d’éstime particulière que je Suis réquis de vous temoigner de la part de mon gouvernement; et d’avoir l’honneur de vous assurer combien il m’est flatteur d’avoir été dèputé d’un grand Monarque vers un grand Homme.
          Daignés agréer Monsieur les Sentimens de la Considération parfaite et du respect profond avec lesquels j’ai l’honneur d’être
          Monsieur Votre très humble et très obéissant Serviteur André de Daschkoff.
         
          Editors’ Translation
          
            Sir Philadelphia. 2 September 1809
            The letter you did me the honor of writing me on the 14th of last month reached me in the midst of a serious illness from which I have not yet recovered.  I am seizing the first moment of my convalescence to present to you, Sir, my very humble thanks for the obliging wish that you were pleased to express to me, to have me visit Monticello.  Having learned on my arrival that it was the site of your residence, I initially planned that my first trip into the interior of the country would be to that region, and if I did not follow my plan after having been presented to the president in Washington, it was owing to the fact that I had to return immediately to Philadelphia, where I had left my family, in order to settle them and put my affairs in order. However, my desire to make a trip to Monticello has been all the keener and my inclination to fulfill that desire all the firmer because it was to you, Sir, that I was dispatched at the time of my departure from Saint Petersburg, because I am perfectly well aware that the assurances which I was to make to you, as the president of the United States, on behalf of my August Sovereign also concerned you personally, and because I had the good fortune to carry a letter in His Majesty the emperor’s hand for the president, which was to serve as my letter of credence. If your voluntary retirement from the important position that you occupied or the obstacles that postponed my arrival in this country had been foreseen in Russia, it is very probable, Sir, that along with the same instructions with regard to the president, I would have been entrusted with a particular message from His Imperial Majesty to you personally. I will only be able to compensate for this change in circumstances, which has brought about one in my procedures with regard to form, when I am in a position to reiterate to you in person the sentiments of particular esteem which I am required to express to you on behalf of my government and to have the honor of assuring you how flattering it is for me to have been the deputy of a great monarch to a great man.
            Please accept, Sir, the sentiments of perfect esteem and profound respect with which I have the honor to be
            Sir your very humble and very obedient servant André de Daschkoff.
          
        